ORDER

Erick T. Peoples appeals a district court judgment that dismissed his civil rights action filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Peoples filed his complaint in the district court alleging that he suffered leg and foot *210problems because he did not receive special medically necessary shoes. Plaintiff named as defendants the Michigan Department of Corrections, its director, and the warden of the prison in which plaintiff is incarcerated, in unspecified capacities, and sought injunctive relief and imposition of a fine of $200, plus $200 per day for any further delay. The district court dismissed the complaint sua sponte, and plaintiff filed a timely notice of appeal. On appeal, plaintiff contends that, although he has now received the special shoes, he was subjected to cruel and unusual punishment in violation of the Eighth Amendment.
Upon de novo review, see White v. McGinnis, 131 F.3d 593, 595 (6th Cir. 1997); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997), we affirm the judgment for the reasons stated by the district court in its opinion filed August 29, 2001. Further, it is noted that plaintiff cannot establish an Eighth Amendment violation under the facts of this case in any event. See Wilson v. Seiter, 501 U.S. 294, 297-300, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991); Estelle v. Gamble, 429 U.S. 97, 103-04, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976); Caldwell v. Moore, 968 F.2d 595, 602 (6th Cir.1992).
For the foregoing reasons, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.